Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on an applications filed in Germany on 03/06/2019 and 06/04/2019. It is noted, however, that Applicant has not filed a certified copy of the German applications as required by 37 CFR 1.55.
Drawings
The drawings are objected to because they contain errors, among which are: (i) ¶ 31 refers to the “two main side surfaces 4, 16” of the PTC element, but element 16 in Fig. 5 is twice identified as the adhesive layer 38 (cf. el’t 4); (ii) ¶ 33 discusses four elements ostensibly in Fig. 3 (4, 6, 12 & 22), only one of which (12) is identified in the figure; and (iii) ¶¶ 34 & 35, at least, refer to elements 32 and 34 in Figs. 4 and 5, neither of which is identified in either figure.
The above are the result of a both partial and cursory review of the figures. The examiner politely requests a careful review of all figures.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As representative examples, the opening four lines of claim 1, and corresponding lines 2-6 of independent claim 12, contain numerous syntactical errors which render the claims indefinite. Moreover, “a metallic coating” appears in line 1 of claim 1 and line 3 of claim 12. Subsequent recitations of “the coating,” in claim 1 and successive claims, should refer to “the metallic coating.”
	Claim 7 recites “different contacting mechanisms… between said [metallic] coating and said metallization… wherein the contacting mechanisms have no… metallization.” However, since such a “mechanism,” serving to form an electrically conductive bond between the electrode surface and the PTC surface, would ordinarily contain a metallic component, excluding “metallization” would decrease the conductivity of the bond, rendering Applicants contemplated “mechanisms” unclear.
	In claim 9, line 1, “claim 1” should be “claim 8”, and “that” should be deleted.
	In claim 10, so that “said contact lugs” and “said sealing strip” have antecedent bases in the claims, “claim 8” should be “claim 9”.
Regarding claim 12, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	The examiner requests a retranslation of the claims into idiomatic English.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such a claim limitation is: “different contacting mechanisms,” as recited in claim 7.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1… is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0026457 to Kleinschmidt et al (Kleinschmidt).
	Referring to Figures 1 & 2, the claims and page 3 (3rd full paragraph) of the translation, made of record by Applicant, Kleinschmidt discloses claim 1 as recited, including “a PTC heating element comprising: two insulating layers [2],” each “with a metallic coating [comprising solder layer 4]… on one side and a PTC element [1]… therebetween,” the PTC element 1 “provided on [each] oppositely disposed main side surface [11] with a… metallization which is electrically… connected to said [metallic] coating [4] of one of said insulating layers [2]… wherein said metallization of said one main side surface [11, Fig. 2] of said PTC element [1] and… of said other main side surface [11] of said PTC element [1]  are formed in such a way that the current path (P) through said PTC element is extended relative to the thickness (D) of said PTC element [1].” Specifically, since the solder films 4 joining the metallic coatings of the insulating layers 2 to the main side surfaces of the PTC element 1 metallizations (at 11, Fig. 2) do not extend to the edge of the PTC element 1, a portion of the current flowing from one solder layer edge 4 will flow toward the PTC element 1 end face (the vertical end face in Fig. 2) before turning back to the edge of the opposing solder layer 4. Hence at least some of the current passing from one metallic coating to the opposed metallic coating will follow a current path P longer than the PTC element thickness D, as claimed.

	As recited in claim 3, in the heater of Kleinschmidt, the “[metallic] coating [4] covers the metallization [at 11, Fig. 2] with which it is associated only in part,” since Figure 2 shows solder layers 4 “covering” the PTC element metallizations (at 11), but not completely. 
 	As recited in claim 4, in the heater of Kleinschmidt, the metallic “coating [4] of said insulating layers… contacts said metallization [at 11] of said PTC element [1],” as shown in Fig. 2.
	As recited in claim 5, in the heater of Kleinschmidt, the metallic “coating [4] and said metallization [at 11] abut… without… interposition of an adhesive layer,” as taught by Fig. 2 and the first three full paragraphs on page 3 of the translation (already of record). 
	Claims 6 and 7 recite, respectively, the “adhesive has no coating and/or metallization and fills said gap,” and “the contacting mechanisms have no coating and/or metallization.” Since “coating” and “metallization” implicate structural aspects of the surfaces on which they are deposited, their usage as mere ingredients which can be added to a composite mixture renders the claims indefinite.    
	As recited in claim 8, in the heater of Kleinschmidt, “a sealing strip [12] circumferentially encapsulates end faces of said PTC element [1],” as disclosed by Figs. 1 & 2, and the paragraph bridging pages 1 and 2 of the translation.
Claim Rejections - 35 USC § 103
Claims 2, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kleinschmidt in view of US PG Pub. 2017/0370614 to Liu.
Claim 2 differs from Kleinschmidt only in calling for the “insulating layer [to be] adhesively bonded to [the] PTC element.” Liu discloses an analogous PTC heater assembly [1100, in Fig. 11 and ¶¶ 34 & 90] with electrodes 1104, 1105 adhesively bonded to the opposite sides of a PTC element 1106. Noting that the electrodes of Kleinschmidt are the metallized surfaces of insulating layers 2 (page 3, 3rd full par.), and these are bonded by solder 4 to the metallized surfaces of PTC element 1 (ibid), merely replacing the solder 4 of Kleinschmidt with the adhesive of Liu bonds the insulating layers 2 to the PTC element 1 of Kleinschmidt, as claimed. It would have been obvious to do so since because applying a conductive adhesive bond is a less expensive manufacturing step. 
Regarding claim 11, although Liu does not mention roughening the metallized surface of the PTC element, this is a routine and conventional manner of improving an adhesive bond, and would therefore have been obvious.
	And while claim 12 differs from Kleinschmidt in calling for use of the inventive heater in a motor vehicle, this does not patentably distinguish the claim from the prior art. It would have been obvious to use the heater of Kleinschmidt in a motor vehicle since such PTC heater assemblies are conventionally used to warm engine coolant before the engine can provide adequate heat.
Allowable Subject Matter
Claims 6, 7, 9 and 10 would appear to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        9/9/22